Citation Nr: 0923561	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Mother


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1982 
to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  However, the Board notes that the claim 
has been continuously prosecuted since his original claim for 
service connection for PTSD was received.  Following the July 
2003 rating decision which first denied the claim, a January 
2004 VA medical record was received in May 2004, which 
documented the Veteran's report of a new in-service stressor.  
The RO, in a September 2004 rating decision, reopened the 
claim but denied on the merits as diagnoses of bipolar 
disorder were shown by the record.  Within a year thereafter, 
VA medical records were received showing that PTSD was 
diagnosed, however, the RO in a January 2005 rating decision 
determined that new and material evidence had not been 
presented.  Thereafter, a buddy statement was received 
concerning a reported stressor and the RO reopened the claim 
in a June 2005 decision but denied the claim on the merits.  
Following the receipt of VA records showing a diagnosis of 
PTSD related to an in-service stressor, the claim was 
considered reopened by way of the April 2006 rating decision 
but the claim was again denied on the merits.  Since new and 
material evidence was received prior to the expiration of 
each applicable appeal period, all evidence will be 
considered as having been filed in connection with the 
original claim.  See 38 C.F.R. § 3.156(b) (2008).    

In April 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration, therefore, the Board may 
consider the evidence in the first instance.  See 38 C.F.R. § 
20.1304.  




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  There is credible supporting evidence that the reported 
non-combat assault stressor occurred during service.

3.  The Veteran has a current medical diagnosis of PTSD which 
has been linked by competent evidence to the corroborated in-
service assault stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110; 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2002 statement the Veteran reported that he was 
the victim of an armed robbery and that he was assaulted 
during the robbery.  

Service connection for post traumatic stress disorder 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008). 

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra. 

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2008).   

During his April 2009 Board hearing the Veteran testified 
that he and his roommate played pool off base and were 
offered a ride back to the base from two other soldiers.  He 
stated that he had to use the bathroom and the driver was on 
a dirt road.  He stated that after got out of the car he was 
hit in the head a couple of times with a tire iron and he 
started bleeding.  He reported that he ran because he was 
afraid that they were going to kill him because of his race.  
He stated that he ran up the road to a house and the owner 
came out with a shotgun.  

The evidence of record reveals that the Veteran had active 
service in the Army from September 1982 to September 1984.  
Service Personnel Records (SPRs) confirm that the Veteran did 
not serve in combat.  There is no indication that the Veteran 
served during a period of active hostilities and no evidence 
that he received any awards indicative of combat service.  
Accordingly, the Board finds as fact that the Veteran did not 
serve in combat.  

In a sworn statement dated in September 1983 one of the 
Veteran's assailants stated that he and another person 
discussed taking money from the Veteran and his friend by 
hitting them and taking their money.  He stated that the 
other person hit at the Veteran outside the car before the 
Veteran ran away.  He further stated that he hit the 
Veteran's friend with his own crutch, took his wallet, then 
left the area.  

The Veteran was diagnosed with PTSD in January 2005.  A note 
from the Veteran's VA psychiatrist dated in October 2006 
stated that the Veteran had been under psychiatric care for 
PTSD related to his military trauma.  An April 2009 statement 
from a psychiatric nurse practitioner who is a member of his 
interdisciplinary treatment team reported that the in-service 
assault during the robbery was more likely than not the 
substantial stressor that caused his PTSD, which was 
manifested by traumatic nightmares, symptoms of depression, 
isolation, and migraine headaches, and a drastic change in 
his level of cognition after the attack.  

The evidence of record reveals current diagnoses of PTSD, 
which the medical evidence of record links to the Veteran's 
experiences during service.  Although the Veteran did not 
engage in combat, there is credible supporting evidence that 
the claimed non-combat, inservice stressor occurred.  
Accordingly, the evidence supports a grant of service 
connection for PTSD.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


